Citation Nr: 0124906	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
schizophrenia, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active duty from November 1989 to November 
1991.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The record in this case reflects that in an August 1992 
rating action, service connection was established for 
schizophrenia, which was evaluated as 30 percent disabling, 
effective from November 1991.  The veteran submitted a notice 
of disagreement with that evaluation in July 1993, and a 
statement of the case was issued in September 1993.  Later 
that month, the veteran perfected an appeal with respect to 
this matter upon the receipt at the RO of a statement from 
him which is construed as a substantive appeal.  A hearing at 
which the veteran and his mother testified was conducted at 
the RO in December 1993, and later that month, the disability 
evaluation assigned for the veteran's schizophrenia was 
increased to 50 percent, effective from November 1991.  A 
supplemental statement of the case was issued in March 1994, 
and in July 1994, the veteran was informed that his appeal 
would be forwarded to the Board in Washington, DC.  For 
reasons not made clear in the record, transfer of the 
veteran's appeal to the Board was not accomplished.  

Subsequently, the record shows that the veteran's 50 percent 
disability evaluation was confirmed in a series of rating 
actions entered by the RO.  This occurred most recently in 
April 2001, after which the veteran accomplished the 
procedural steps necessary to perfect an appeal with respect 
to that April 2001 decision.  The case was then forwarded to 
the Board where it was received in August 2001.  The Board 
then referred the case to the service organization 
representing the veteran for final appellate argument.  In 
September 2001, an "Appellant's Brief" was received from 
this organization, and the case was forwarded to the 
undersigned for review.  

As described above, it would appear that this case was 
forwarded to the Board on the basis of an appeal of an April 
2001 rating action.  Since, however, the veteran's appeal of 
the original 1992 rating action has remained pending, it is 
that matter which the Board must consider, and any decision 
the Board enters in that regard will subsume the veteran's 
subsequent appeal. 


REMAND

As described in the Introduction above, the veteran's appeal 
has been pending for more than 9 years.  During the course of 
those years, the criteria for evaluating the veteran's 
disability changed in November 1996.  When the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, it has been held that the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998).  Here, the RO obviously 
applied the criteria in effect prior to 1996, when it was 
considering the veteran's earlier appeal between 1992 and 
1994.  Likewise, it applied the criteria in effect since 
1996, when considering the veteran's appeal in 2001.  Because 
the veteran's claim has been pending since 1992, however, the 
RO should have considered both the old and new criteria with 
respect to the evidence dated after November 1996, and then 
applied the criteria which would provide the more favorable 
result, if so warranted by the record.  In order to 
accomplish that, it will be necessary to return the case to 
the RO before the Board enters its decision.  

In addition to the foregoing procedural matters that must be 
addressed, the Board notes that the veteran indicated in July 
2000, that he was in receipt of benefits from the Social 
Security Administration (SSA).  In order to ensure that the 
record is complete, the RO should obtain a copy of the 
decision in which the SSA determined that the veteran was 
disabled, as well as copies of the evidence that SSA 
considered in reaching that decision.

Moreover, records of VA psychiatric treatment from 1993 
include comments that the veteran was considered 
unemployable.  Reports of recent psychiatric examinations of 
the veteran, however, do not discuss the affect of the 
veteran's service-connected schizophrenia on his ability to 
obtain or hold substantially gainful employment.  A new VA 
psychiatric examination should be provided, and, following 
review of the veteran's claim file, the examiner should be 
asked to provide an opinion regarding the affect of the 
veteran's schizophrenia on his employability.

Further, the Board notes that when a veteran appeals the 
initial rating assigned for a service connected disability, 
as occurred here, it has been held that the propriety of 
separate, or "staged," ratings, assigned for separate 
periods of time, must be considered, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Likewise, the veteran must be informed of the scope of the 
issue, and it was specifically found that framing the issue 
as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the period from the effective date of 
the grant of service connection, as well as a prospective 
rating.  Id.  In order to comply with Court's holding in 
Fenderson, the RO must inform the veteran that the scope of 
the issue includes the possibility of staged ratings during 
the appeal period.  The RO must consider whether staged 
ratings are warranted by the evidence, and must explicitly 
note that staged ratings have been considered.

Finally, this Remand will also give the RO an opportunity to 
consider yet another change in the law that occurred in 
November 2000.  This law, the Veterans Claims Assistance Act 
of 2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The RO should obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security disability 
benefits as well as the medical records relied upon 
concerning that claim.

2.  The veteran should be asked to provide a list 
containing the names of all health care 
professionals and/or facilities (private and 
governmental) where he had been treated for his 
psychiatric disability since 1993.  Subsequently, 
and after securing the proper authorizations where 
necessary, the RO should make arrangements in order 
to obtain all the relevant records of treatment 
from all the sources listed by the veteran which 
are not already on file.  All information obtained 
should be made part of the file.  The RO should 
also obtain all the records of any treatment at VA 
facilities which are not already on file, 
particularly those from the Fayetteville, VAMC.  

3.  Next, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order to 
set forth all disabling symptomatology attributable 
to the veteran's service-connected psychiatric 
disorder.  In connection with this evaluation, the 
examiner must review the claims folder, and a 
notation to the effect that this review took place 
should be included in any report provided.  In the 
course of the examination, all tests and 
psychological studies, as deemed indicated by the 
examiner, should be conducted, and he or she  
should offer an opinion as to the effect the 
veteran's psychiatric impairment has on the 
veteran's social and occupational adaptability.  
Particularly, the examiner should comment on the 
affect of the veteran's schizophrenia on his 
ability to obtain or retain employment.  In this 
regard, a Global Assessment of Functioning (GAF) 
score should be provided, with an explanation of 
the significance of that score.  The examination 
report also should reflect review of all pertinent 
material in the claims folder and include the 
complete rationale for all opinions expressed.

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326, are fully 
complied with and satisfied.

5.  Thereafter, the RO should readjudicate this 
claim.  In readjudicating the claim, the RO should 
explicitly consider whether, based on the facts 
found, "staged" ratings are appropriate for the 
veteran's schizophrenia.  Likewise, the RO should 
consider the criteria in effect both prior to, and 
since November 1996, and apply the criteria which 
yields the more favorable result, if such is the 
case.  In the event an increased rating is 
assigned, the RO should inquire of the veteran if 
that action satisfies his appeal.  In the event it 
does not, or if it is determined that an increased 
rating is not warranted, the RO should issue the 
veteran and his representative a supplemental 
statement of the case which should contain a 
citation to the regulations and criteria regarding 
mental disorders in effect both prior to and since 
November 7, 1996, as well as notice that the 
potential for "staged" ratings has been 
considered.  Thereafter, the veteran and his 
representative should be given a reasonable 
opportunity to respond with additional argument 
based on the information provided in this document, 
before the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


